Citation Nr: 0728152	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In January 2004 and January 2006, the 
Board remanded the veteran's claim for additional 
development.


FINDING OF FACT

The veteran does not have multiple sclerosis that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have multiple sclerosis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through November 2001, January 2004, July 
2004, and February 2006 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his claim.  By a July 2006 notice 
letter, the veteran was provided with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in July 2006, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from the Hines VA Medical Center (VAMC) in Chicago, Illinois 
and MacNeal Hospital in Berwyn, Illinois have also been 
obtained.

The veteran alleges that he also received treatment at 
Lakeside VA, now part of the Jesse Brown VAMC, in Chicago, 
Illinois.  He states that he was treated at the facility for 
seizures related to what was thought to be multiple sclerosis 
in 1976.  He also maintains that he was treated for other 
likely symptoms of multiple sclerosis at Lakeside through 
1984.  The veteran's representative contends that the claim 
should be remanded again in order to obtain these records.  
The representative argues that the VA treatment records are 
constructively part of the record on appeal under Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The representative also 
contends that VA has a heightened duty to assist in 
developing the claims because the missing records were lost 
or destroyed.  See generally Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).

Generally, VA is responsible for obtaining relevant records 
from any Federal agency, including from VA medical 
facilities.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).  VA will make as many requests as are 
necessary to obtain the records.  VA will end its efforts to 
obtain records only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no 
further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159(c)(2).

In this case, the RO and Appeals Management Center (AMC) have 
submitted numerous requests for medical records to the 
treatment facility in question.  A February 2002 request for 
all treatment records beginning in 1976, including retired 
files, was returned in March 2002 by Lakeside because there 
was no information for the veteran at the facility.  Pursuant 
to the Board's January 2004 remand, another request was made 
for treatment records from 1976, to include retired records.  
A negative response was returned in February 2004 stating 
that the facility had no information for the named veteran.  
Follow-up requests were attempted in January 2005, May 2005, 
and July 2005.  The Jesse Brown VAMC replied that it had 
exhausted all available resources and the requested 
information was not located.  Pursuant to the Board's January 
2006 remand, the AMC once more requested records from the 
facility and associated outpatient clinics.  In April 2006, 
an outpatient summary chart was returned that showed an 
absence of any data regarding the veteran.  Finally, a July 
2006 email documents that the AMC corresponded with the 
Release of Information Section at the Jesse Brown VAMC.  The 
facility reported that there were no records for the veteran 
for the dates in question (1976 to 1984).  A list detailing 
the veteran's appointments at the facility was e-mailed to 
the AMC.  The list did not indicate treatment prior to 1989 
and it showed that the veteran was predominantly seen at the 
facility going forward from 2001.

In light of the efforts made by the RO and AMC, including the 
copious requests submitted to the Jesse Brown (Lakeside) 
Chicago VAMC, the Board concludes that the records in 
question do not now exist and that further attempts to obtain 
the records would be futile.  No further efforts are required 
because the facility has advised VA that the requested 
records do not exist.  See 38 C.F.R. § 3.159(c)(2).  The 
efforts have included multiple requests for retired records, 
which have consistently received a negative response.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Bell that the Board has 
constructive knowledge of evidence clearly generated by VA 
when the evidence can reasonably be expected to be part of 
the record before the Board.  Bell, 2 Vet. App. at 613.  In 
that case, four specific documents that the claimant already 
possessed were identified and VA did not question their 
actual existence.  The salient point was whether those 
documents were in the claims file at the time the Board 
reviewed the file prior to issuing a decision.  In contrast, 
the veteran has identified potential evidence that he does 
not possess, that is not and has not been in the claims file, 
and does not exist according to the numerous responses to 
record requests.  Therefore, the constructive possession 
theory of Bell is not for application in this case.

The Court has also generally held that, when service medical 
records are lost or destroyed, VA has a heightened duty to 
assist in the development of a claim and the Board has a 
heightened obligation to explain its findings and 
conclusions.  See Cromer, 19 Vet. App. at 217-18, citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the 
present case, the veteran's service medical records are not 
lost or destroyed but are associated with the claims file.  
Although the veteran's representative implies that certain VA 
treatment records may be lost or destroyed, there is no such 
indication in the claims file.  Instead, the records in 
question have been deemed not to exist.

The veteran's representative also contends that the veteran 
should be afforded a VA examination.  The Court has held that 
VA must provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

Here, as stated in more detail in the analysis section, the 
evidence shows that the veteran currently suffers from 
multiple sclerosis.  However, the information and evidence of 
record does not establish that a related event, injury, or 
disease occurred in service.  Additionally, the evidence does 
not sufficiently establish that the veteran had multiple 
sclerosis or related symptomatology during the applicable 
presumptive period.  Consequently, a VA medical examination 
is not necessary to decide the claim.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, multiple 
sclerosis may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within seven years of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that his multiple sclerosis is the 
result of his military service.  Alternatively, he asserts 
that multiple sclerosis should be presumed to have been 
incurred in service because it became manifest to at least a 
compensable degree within seven years of his separation from 
military service.  In this regard, the veteran maintains that 
he received treatment for seizures related to multiple 
sclerosis at the Lakeside VA facility in 1976.

A review of the veteran's service medical records reveals 
that entrance and separation examinations were normal 
concerning neurologic impairment.  The veteran did not 
complain of or receive treatment for multiple sclerosis or 
any likely associated symptoms during military service 
according to the service medical records.  In fact, the 
veteran has not alleged that he experienced symptoms of 
multiple sclerosis during service but rather shortly 
thereafter, including vision problems and seizures.

The post-service medical records reveal that the veteran 
currently suffers from multiple sclerosis.  In an April 2000 
record from the MacNeal Hospital, the veteran reported that 
he was first diagnosed with multiple sclerosis in 1994.  He 
stated that he had an episode of optic neuritis of the right 
eye approximately 25 years prior.  Records from the Hines 
Chicago VAMC also reflect a diagnosis of multiple sclerosis 
in 1994.  It is reported that he has had a progressive 
deterioration in functioning since that time.  The post-
service medical records do not contain a medical opinion 
relating the veteran's multiple sclerosis to his active 
military service.

Based on the evidence, the Board finds that the veteran's 
multiple sclerosis was not incurred in military service; nor 
is there competent medical evidence linking his multiple 
sclerosis to an event, injury, or disease that occurred 
during military service.  Therefore, service connection is 
not warranted on a direct basis.  See 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
medical evidence that multiple sclerosis was manifested to a 
compensable degree within seven years of the veteran's 
separation from military service.  As noted above, the 
evidence indicates that multiple sclerosis was first 
diagnosed in 1994, which was almost 25 years after service.  
Although a confirmed diagnosis within seven years of 
separation from service is not required, a compensable degree 
would have had to been shown by November 1977, which was 
approximately 17 years prior to the diagnosis of multiple 
sclerosis.  The claims file is absent any direct evidence of 
complaints of or treatment for symptoms of multiple sclerosis 
within the presumptive period other than lay evidence 
provided by the veteran and his spouse.  They maintain that 
the veteran was treated for seizures and vision problems at 
the Lakeside VA facility prior to 1977.  They state that the 
treatment provider conveyed to the veteran that he may have 
multiple sclerosis.  The Lakeside facility has reported that 
there are no records concerning the veteran for that time 
period.

In Buchanan v. Nicholson, 451 F.3d 1331 (2006), the Court 
held that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Even so, the Board finds 
that the lay evidence in this case is of less probative value 
in determining whether multiple sclerosis manifested itself 
to a compensable degree within seven years of the veteran's 
separation from military service in light of the lack of 
corroborating medical evidence.  Specifically, the Board 
finds of greater probative value the negative responses from 
the Lakeside VAMC to the multiple record requests and the 
medical evidence indicating that the veteran was first 
diagnosed and treated for multiple sclerosis in 1994.  The 
veteran is competent to provide information regarding 
symptoms he experienced, but he is not competent to say that 
any such symptom was a manifestation of multiple sclerosis.  
The absence of evidence showing manifestation of multiple 
sclerosis for so many years after service is more persuasive.  
Thus, service connection is not warranted for multiple 
sclerosis on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for multiple sclerosis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for multiple sclerosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


